
	

114 HR 2534 IH: SCAN Act
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2534
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Ms. Hahn introduced the following bill; which was referred to the Committee on Homeland Security
		
		A BILL
		To amend the Security and Accountability For Every Port Act of 2006 (the SAFE PORT Act) to
			 administer a pilot program for 100 percent scanning of cargo containers at
			 domestic ports, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Scan Containers Absolutely Now Act or the SCAN Act. 2.100 percent scanning of cargo containers at domestic ports pilot programSubtitle C of the Security and Accountability For Every Port Act of 2006 (6 U.S.C. 901 et seq.) is amended by adding at the end the following:
			
				237.100 percent scanning of cargo containers at domestic ports pilot program
					(a)Designations
 (1)In GeneralThe Secretary shall conduct a 1-year pilot program at 2 domestic ports to evaluate the process of 100 percent scanning of cargo containers and its potential for use at all domestic ports.
 (2)EquipmentThe Secretary shall— (A)select the equipment necessary to conduct the pilot program under this section prior to the solicitation of applications from domestic ports under paragraph (3);
 (B)make information about the equipment available to domestic ports as part of the application process under paragraph (3);
 (C)acquire the equipment necessary to conduct the pilot program under this section; and (D)permit equipment acquired and used under this section to remain with the selected ports upon completion of the pilot program.
 (3)Application ProcessThe Secretary shall— (A)conduct an application process by soliciting applications from domestic ports; and
 (B)select 2 domestic ports to participate in the pilot program. (b)EvaluationIn consultation with the Government Accountability Office, the Secretary shall determine performance measures to be used to assess the program prior to the selection of participating ports under subsection (a)(3).
 (c)Equipment and performance of scanningThe Secretary may— (1)purchase or lease equipment necessary to carry out the pilot program; and
 (2)contract for performance of scanning of cargo under the pilot program. (d)Deadline for implementationNot later than 1 year after the date of enactment of this Act, the Secretary shall achieve full-scale implementation of the pilot program under this section.
 (e)ReportNot later than 1 year after completion of the pilot program under this section, the Secretary shall submit a report to the Committee on Homeland Security of the House of Representatives that includes—
 (1)an evaluation of the process of 100 percent scanning of cargo containers; (2)the results of performance measures used to assess the pilot program implemented under this section; and
 (3)recommendations of how to carry out 100 percent scanning at all domestic ports. (f)Authorization of AppropriationsThere is authorized to be appropriated to the Department not to exceed $30,000,000, to carry out the pilot program implemented under this section for fiscal year 2016..
 3.Clerical AmendmentThe table of contents of the Security and Accountability For Every Port Act of 2006 (6 U.S.C. 901 et seq.) is amended by inserting after the item relating to section 236 the following:
			
				
					Sec. 237. 100 percent scanning of cargo containers at domestic ports pilot program..
		
